Citation Nr: 0927416	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  03-20 271A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The Appellant served in the Army Reserves from July 1974 to 
April 1996, which included periods of active duty for 
training (ACDUTRA), and inactive duty for training 
(INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  Subsequently, jurisdiction of the case 
was transferred to the RO in Jackson, Mississippi.

The Appellant testified before the undersigned Veterans Law 
Judge at a May 2006 hearing in Jackson, Mississippi.  A 
transcript of that hearing is of record.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand order, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.  Here, although the November 2006 Board 
remand specified that the agency of original jurisdiction 
(AOJ) should seek verification of the exact dates of the 
Appellant's periods of ACDUTRA, this information was not 
determined.  The Appeals Management Center (AMC) contacted 
the National Personnel Records Center (NPRC) requesting 
verification of the exact dates of the Appellant's periods of 
ACDUTRA., and in response, the NPRC stated that the Appellant 
had active duty for training from July 26, 1974 to January 
29, 1975.  However, the August 1995 chronological statement 
of retirement points (DARP Form 249-2 I), submitted by the 
Appellant at his May 2006 Board hearing, clearly shows that 
the Appellant had periods of ACDUTRA subsequent to January 
29, 1975.  The August 1995 document contains a section 
entitled active duty points, and notes active duty points in 
several years between 1975 and 1995.  The AMC also contacted 
the Department of the Army, Army Human Resources Command, and 
obtained personnel records from the Appellant's period of 
reserve obligation, including the Appellant's performance 
evaluations, and an enlistment/reenlistment document stating 
that the Appellant was reenlisting as of April 3, 1980, and 
noting that upon reenlistment, the Appellant had 6 months and 
4 days of active duty service, and five years, 5 months and 
11 days of inactive duty service.

In this case, the Board finds that the information obtained 
from the NPRC and the Department of the Army, Army Human 
Resources Command, is not sufficient to analyze the 
Appellant's claim because the dates of his active duty for 
training (ACDUTRA) remain unknown to VA, with the exception 
of the initial period beginning in July 1974.  It is 
necessary to determine the Appellant's dates of ACDUTRA to 
effectively evaluate his claim and apply the relevant 
regulations.  This is especially so because the Appellant has 
claimed that he had a heart attack during a period of 
ACDUTRA, which led to the discovery of his hypertension.

In this case, the pertinent regulations provide that active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. § 
101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2008).  

As noted above, the Board finds that the Appellant's duty 
status for the period of his reserve obligation is crucial to 
the analysis and disposition of his service connection 
claims.  As such, a remand is necessary to again attempt to 
ascertain the Appellant's duty status during his time in the 
US Army Reserve.  The AOJ should contact the Appellant's Army 
Reserve Unit(s)-146 Supply Company Fort Totten, Flushing, 
New York; HHD 336th Transportation Group, Maintenance, Fort 
Sheridan, Illinois; and Company B, 1st Battalion, 95th Tng Spt 
Bda, Barling Arkansas, in an attempt to verify his ACDUTRA 
dates.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the 
Appellant's Army Reserve Units (146 
Supply Company Fort Totten, Flushing, New 
York; HHD 336th Transportation Group, 
Maintenance, Fort Sheridan, Illinois; and 
Company B, 1st Battalion, 95th Tng Spt 
Bda, Barling Arkansas), to ascertain his 
duty status (ACDUTRA or INACDUTRA).  Each 
unit should also be asked to provide any 
medical records relating to the 
Appellant, especially any that may have 
been prepared in 1988 during a deployment 
to Wiesbaden, Germany.

2.  After obtaining the information 
sought in paragraph 1 above, the claims 
file should be forwarded to the examiners 
who examined the Appellant in April 2009.  
Each examiner should be asked to review 
the newly submitted information along 
with the entire record and provide an 
addendum to the April 2009 report.  The 
question regarding medical nexus to any 
period of verified ACDUTRA or INACDUTRA 
that was asked in the Board's previous 
remand should be addressed in the context 
of the new information regarding dates of 
service and/or newly obtained service 
treatment records.  A detailed 
explanation should be provided for each 
medical opinion if it varies from the 
April 2009 opinion.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Appellant and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The Appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

